DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/12/2022 has been entered.
Response to Arguments
Applicant's arguments filed 01/12/2022 concerning the amended title and the objection to the title have been fully considered and the amendment to the title overcomes the objection to the title set forth in the office action having notification date of 10/13/2021.
Applicant's arguments filed 01/12/2022 concerning the amended claims and Satoshi have been fully considered but they are not persuasive.  The narrowed claims are covered by Satoshi, in the English language translation provided in the previous office action having notification date of 10/13/2021, refer to paragraph [0070] “The default initial directions α1 to αn usually correspond to a predetermined shooting direction defined in the spherical camera used for shooting the moving image content C.”, paragraph [0097] “Next, in step S32, the content management unit 234 specifies the initial direction (that is, the initial direction θ1 of the chapter C1) of the moving image content C based on the information table (see FIG. 10) stored in the content storage unit 242. Do. The initial direction θ1 of the chapter C1 may be defined, for example, by the default initial direction α1 (αx1, αy1, αz1). Further, when the user designated direction β2 (βx1, βy1, βz1) is set for the chapter C1, the initial direction θ1 may be .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-9 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoshi, JP2019121224A.  A detailed analysis of the claims follows.
	Claim 1:
	1. An electronic apparatus capable of playing back a VR (virtual reality) video image, the apparatus comprising: 
	a processor (Satoshi:  FIGs. 2, 3;  control unit 120 having processor 122;  and  paragraph [0039], control unit 120 may be a computer.); and 
	a memory storing a program which, when executed by the processor, (Satoshi:    FIGs. 2, 3;  memory 121 storing programs executed by processor 122; storage medium 
	save, in association with a first VR video image, a first reference direction serving as a reference for determining a part of a first frame image of the first VR video image to be displayed on a screen at the start of playback of the first VR video image (Satoshi:  FIG. 5 illustrates a part of a first frame image;  paragraph [0067] which describes initial direction corresponding to shooting direction;  paragraph [0069] which describes an information table saving initial directions θ1 to θn;  FIG. 10 illustrates the table;  paragraph [0071] describes “additionally information table may store the initial directions θ1 to θn in association with the user-designated directions β1 to βn”; FIG. 10 illustrates the table; and refer to paragraph [0070] “The default initial directions α1 to αn usually correspond to a predetermined shooting direction defined in the spherical camera used for shooting the moving image content C.”, paragraph [0097] “Next, in step S32, the content management unit 234 specifies the initial direction (that is, the initial direction θ1 of the chapter C1) of the moving image content C based on the information table (see FIG. 10) stored in the content storage unit 242. Do. The initial direction θ1 of the chapter C1 may be defined, for example, by the default initial direction α1 (αx1, αy1, αz1). Further, when the user designated direction β2 (βx1, βy1, βz1) is set for the chapter C1, the initial direction θ1 may be defined by the user designated direction β1.”, and paragraph [0101] “The initial direction θ2 of the chapter C2 may be defined by, for example, the default initial direction α2 (αx2, αy2, αz2).”, since in this embodiment θ1 to θn corresponds to α1 to αn which may be “a predetermined shooting direction” then θ1 to θn corresponds to the “a predetermined shooting direction” which leads to θ2 equal to 
	select a second VR video image different from the first VR video image among a plurality of VR video images (Satoshi:  second scene, refer to paragraphs [0027] and [0099].); and 
	perform control such that when the second VR video image starts to be played back, a part of a second frame image of the second VR video image to be displayed first is displayed on the screen, the part corresponding to the first reference direction (Satoshi:  abstract, paragraphs [0006], [0009], [0010], [0025], [0027], [0099], and [0101]; and refer to paragraph [0070] “The default initial directions α1 to αn usually correspond to a predetermined shooting direction defined in the spherical camera used for shooting the moving image content C.”, paragraph [0097] “Next, in step S32, the content management unit 234 specifies the initial direction (that is, the initial direction θ1 of the chapter C1) of the moving image content C based on the information table (see FIG. 10) stored in the content storage unit 242. Do. The initial direction θ1 of the chapter C1 may be defined, for example, by the default initial direction α1 (αx1, αy1, αz1). Further, when the user designated direction β2 (βx1, βy1, βz1) is set for the chapter C1, the initial direction θ1 may be defined by the user designated direction β1.”, and paragraph [0101] “The initial direction θ2 of the chapter C2 may be defined by, for example, the default initial direction α2 (αx2, αy2, αz2).”, since in this embodiment θ1 to θn corresponds to α1 to αn which may be “a predetermined shooting direction” then θ1 to θn corresponds to the “a predetermined shooting direction” which leads to θ2 equal to θ1, thus, Satoshi covers this claim limitation.).  
	

	2. The electronic apparatus according to claim 1, wherein the program when executed by the processor further causes the electronic apparatus to: 
	change a second reference direction saved in association with the second VR video image to the first reference direction (Satoshi:  FIG. 14 to FIG. 15, refer to paragraphs [0099] and [0100].).  
	Claim 3:
	3. The electronic apparatus according to claim 1, wherein the program when executed by the processor further causes the electronic apparatus to: 
	set the first reference direction in response to user operation (Satoshi:  paragraph [0071] describes “additionally information table may store the initial directions θ1 to θn in association with the user-designated directions β1 to βn”; and FIG. 10 illustrates the table.).  
	Claim 4:
	4. The electronic apparatus according to claim 1, wherein the program when executed by the processor further causes the electronic apparatus to: 
	obtain attitude information about the electronic apparatus, change the first reference direction according to the attitude information (Satoshi:  FIG. 14 to FIG. 15;  refer to paragraphs [0099] and [0100].), and 
	perform control such that when the second VR video image starts to be played back, a part of a second frame image of the second VR video image to be displayed first is displayed on the screen, the part corresponding to the changed first reference direction (Satoshi:  paragraph [0101].).  

	5. The electronic apparatus according to claim 4, the apparatus being configured to carry out: 
	performing control such that when the second VR video image starts to be played back successively after the end of playback of the first VR video image, a part of the second frame image of the second VR video image to be displayed first is displayed on the screen, the part corresponding to the changed first reference direction (Satoshi:  paragraph [0101].); and 
	performing control such that when the second VR video image starts to be played back unsuccessively with the first VR video image, a part of the second frame image of the second VR video image to be displayed first is displayed on the screen, the part corresponding to the first reference direction before the change (Satoshi:  played back unsuccessively is interpreted to cover for example play back of chapter C2 without viewing chapter C1, thus, viewing of chapter C2 starts with initial view, refer to discussion of chapters in paragraph [0068].).  
	Claim 6:
	6. The electronic apparatus according to claim 1, wherein a plurality of VR video images including the first and second VR video images are displayed on a timeline, and the second VR video image is selected from the plurality of displayed VR video images (Satoshi:  time of each chapter corresponds to timeline, refer to paragraphs [0068], [0102].).  
	Claim 7:
	7. The electronic apparatus according to claim 1, wherein the first reference 
	Claim 8:
	Claim 8 is a method claim version of apparatus claim 1 and is rejected for the same reasons.
	Claim 9:
	Claim is a non-transitory computer readable medium version of apparatus claim 1 and is rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613